1.	 Mr. President, your well-deserved election to the presidency of the thirty-sixth session of the General Assembly is a tribute to your personal qualities and, through you, it constitutes unanimous recognition of the important role that your country is playing on the international scene. I am pleased, therefore, on behalf of my delegation to join those who preceded me on this rostrum in addressing to you our warmest and most sincere congratulations. We are convinced that, thanks to your qualities as a statesman, as well as your profound knowledge of international affairs, you will be able to conduct our proceedings to everyone's great satisfaction. It is my sincere wish that the high mission which has been entrusted to you will be completely successful. I should like to assure you of my delegation's full and frank cooperation.
2.	On behalf of my delegation I should also like to pay a tribute to your predecessor, Mr. Rudiger von Wechmar of the Federal Republic of Germany, who displayed his typical wisdom, devotion and dynamism in directing the work of the thirty-fifth regular session, as well as that of the eighth emergency special session, devoted to the question of Namibia.
3.	It is particularly gratifying for me to reiterate the deep appreciation of the Government of the Rwandese Republic to the SecretaryGeneral for the skill and devotion with which he has discharged his noble and onerous mission. The tireless efforts which he continues to make to further the fundamental principles of the Charter of the United Nations have always claimed my country's attention and deserve our gratitude.
4.	May I also avail myself afthis auspicious occasion to welcome among us the representatives of the Republic of Vanuatu and of Belize, whose admission to membership of the United Nations undoubtedly strengthens the universality of the Organization and contributes to achieving one of its fundamental goals, that of freeing peoples from the yoke of colonialism.
5.	The current session is being held at a time when the international political situation does not give much ground for optimism in view of the continuing factors of tension and instability, which we have already had occasion to deplore last year.
6.	Furthermore, the international economic situation is continuing to deteriorate to the detriment of the least-developed countries, and the multilateral negotiations to establish a new international economic order are still deadlocked.
7.	Over a year ago we welcomed from this rostrum the independence of the people of Zimbabwe and their entry into the great family of the United Nations after a long and heroic liberation struggle. At that time, it was our opinion that Zimbabwe's accession to independence represented a further step towards decolonization, and at that time we expressed the hope that it would provide encouragement for other peoples still subject to colonial oppression and domination.
8.	Although there are reasons today for being pleased at the progress which has been achieved in the field of decolonization we cannot, at the same time, fail to observe that, unfortunately, many peoples are still suffering from the aftermath of colonization and are the victims of domination and racial discrimination. This is particularly true in Namibia, South Africa, Western Sahara and elsewhere where obsolete conditions continue to exist and dangerously threaten international peace and security.
9.	Therefore, we deeply deplore the present situation in southern Africa resulting from the arrogance and intransigence of a regime which has raised colonialism, racism, aggression and repression to the level of government policy in contempt of the Charter and resolutions of the United Nations, which has unambiguously condemned apartheid as being a crime against humanity, and has unreservedly expressed moral, political and economic support for the oppressed people of Namibia and South Africa.
10.	In Namibia the racist and regressive Pretoria regime continues to defy the international community by refusing to implement the United Nations plan for that Territory's accession to independence in accordance with Security Council resolution 435 (1978). The efforts which have been undertaken continuously in many quarters to put an end to South Africa's illegal occupation of Namibia have always come Up against Pretoria's dilatory tactics and intransigence.
A/36/PV.21
11.	The aggressive posture adopted by, the .South African Government, which is the root cause of the failure 
of the pre-implementation meeting on Namibia, held at Geneva in January 1981, the barbaric oppression of the Namibian people, the illegal exploitation of the natural wealth of that Territory, as well as of barbaric aggression against independent African countries in southern Africa, particularly the People's Republic of Angola, Botswana and Mozambique. The international community is duty bound to. condemn these acts unambiguously and vigorously.
12.	Rwanda fully supports the Namibian people's right to self-determination and independence. It cannot be sacrificed on the .altar of the selfish interests of certain States Members of the United Nations which, despite the repeated appeals made to them, continue to cooperate with South Africa in economic, military, nuclear and other areas, thus encouraging the racist Pretoria regime to continue to hold the decisions of the international community in contempt.
13.	The Rwandese Republic continues to believe that the Western countries belonging to what is known as the contact group still have a primary role to play in ensuring the success of the United Nations efforts to compel South Africa to withdraw from Namibia and to secure that Territory's .accession to independence. My delegation once. again solemnly appeals to the Assembly and to the entire international community to do everything possible to impose the enforcement measures needed to compel the racist South African regime to slacken its grip on Namibia.
14.	The delegation of Rwanda would like to reaffirm its unstinting support for the valiant people of Namibia who, under the leadership of its sole authentic representative, the South West Africa People's Organization [SWAPO], are waging an heroic struggle for the liberation of their country.
15.	We should also like to reiterate our support for our brothers of the African front-line States for the sacrifices which they are continuing to make to help the freedom fighters in southern Africa in their struggle to free their territories.
16.	In South Africa itself the racist regime of Pretoria continues its ignominious policy of apartheid and racial discrimination, which strikes at the black population in particular, and sees fit to defy the resolutions of the United Nations enjoining it to put an end to that inhuman and criminal system.
17.	The acts of violence and of oppression which have been perpetrated by those in power in South Africa, the barbaric .massacres of innocent people who are only claiming their right to life, freedom, equity and human dignity, are not merely a flagrant violation of human rights and a crime against mankind, but also a factor making for instability in the region, as well as a real threat to intern^?' peace and security.
18.	My allegation remains firmly convinced that all countries which cherish peace and justice should exert strong pressure, both political and economic, to force the Pretoria regime to put an end to its racist and oppressive policy and to its illegal occupation of Namibia and to end its flagrant violations of the sovereignty and territorial integrity of neighboring African States.
19.	Still in connection with Africa, the question of Western Sahara is no less a matter of concern to the Rwandese Republic. In recent years the international community has made every effort to find a solution to that problem, which, in the view of Rwanda, is one of decolonization.
20.	The Rwandese Republic, which continues to give its unflagging support to the just cause of the Sahraoui people, hopes that, since Morocco, at the Assembly of Heads of State and Government of the Organization of African Unity held at Nairobi in June 1981, accepted the idea of organizing and holding a referendum in Western Sahara, the Sahraoui people will this time be able fully and without impediment to exercise their right to self-determination and to choose their future freely,
21.	Elsewhere in Africa the persistence of fratricidal conflicts and the proliferation of hotbeds of tension dangerously imperil peace and stability in the regions affected. They often provide fertile ground for foreign interference.
22.	In the case of all these conflicts, my delegation remains convinced that strict respect for the principles set forth in the Charter of the United Nations and in that of the Organization of African Unity [OAU] should induce the parties concerned to seek a solution to their disputes.
23.	For more than 30 years the Middle East has been one of the most dangerous hotbeds of tension, constantly threatening international peace and security because of the aggressive and expansionist policies of Israel, which stubbornly refuses to recognize the legitimate rights of the Palestinian people.
24.	The recrudescence in recent months of barbaric attacks by Israel against its neighbors has made the situation even more explosive in that part of the world and provides grounds for disquiet.
25.	The Rwandese Government remains convinced that no settlement of the Middle East problem as a whole can be achieved without the full association of the Palestinian people, who, under the leadership of the Palestine Liberation Organization [PLO], their sole and authentic representative, are seeking to recover their legitimate rights.
26.	In this connection, I should like to say again, on behalf of the Rwandese Government, that a just and lasting peace will only be achieved in that area when Israel has unconditionally withdrawn from all the Arab territories it has occupied since 1967, including the city of Jerusalem, and has recognized the inalienable rights of the Palestinian people, particularly their right to self-determination and to set up their own independent and sovereign State.
27.	The situation which at present prevails in Lebanon is a matter of serious concern to my delegation, because the threat hanging over that country's unity and integrity, exacerbated by Israel's aggressive actions against Palestinian camps in Lebanon, constitutes a factor of instability in the region and a serious threat to world peace. We hope that the efforts of the international community to restore peace to that country, so sorely tried by years of fratricidal wars, will lead to lasting results and that the Lebanese people will one day recover the peace and tranquility they need in order to devote themselves to the arduous task of national reconstruction after so many years of suffering.
28.	Turning to the delicate problem of Cyprus, which sees its unity and territorial integrity threatened, my country deplores the fact that the numerous resolutions adopted by the Security Council and the General Assembly with a view to restoring peace to the island have not so far yielded all the expected results.
29.	We appeal to the consciences of both communities on the island and urge them to find ways and means of helping to promote the reestablishment of peace in the country and the consolidation of the unity and territorial integrity of that State, the nonaligned status of which should be respected.
30.	Rwanda cannot remain indifferent to the situation which persists in Afghanistan and the tensions which prevail in SouthEast Asia. The persistence of such hotbeds of conflict remains a factor of instability and a serious threat to peace and security in that region.
31.	Therefore a political solution should quickly be found on the basis of the withdrawal of foreign troops and respect for the sovereignty, national independence and territorial integrity of all States in the regions affected.
32.	The Korean question is of the greatest concern to the international community. The Rwandese Republic follows with interest and strongly supports the efforts made by the parties concerned to bring about a peaceful and independent reunification of the Korean nation. This approach to the problem presupposes the complete withdrawal of foreign troops from that area to enable the Korean people freely to solve their problem of reunification.
33.	The Government of Rwanda has constantly made known its views on the subject of divided nations. It has always believed that the peoples involved have the inalienable right to find ways to end such a tragic situation.
34.	That being so, we are gratified by the spirit of detente which prevails in relations between the two Gem&*? States. It is our earnest hope that the cooperative relations established between these two States will be exploited as thoroughly as possible in attempts to find a peaceful and freely agreed solution to the problem of the reunification of the German nation.
35.	'	Among the major items on the agenda of the present session is disarmament. The first special session of the General Assembly devoted to disarmament succeeded in alerting the international community to the dangers threatening mankind because of the proliferation of weapons of all kinds, and particularly nuclear weapons and weapons of mass destruction. Following that session a number of important initiatives were seen, such as the signing by the two major Powers of the SALT I and SALT II agreements on the limitation of strategic arms.
36.	Unfortunately, three years after that special session little progress has been made towards disarmament, and detente has given way to rivalry and the intensification of the major Powers' games of influence, thus gravely compromising peace and security in the world.
37.	My country has always expressed its grave concern about the growing danger inherent in the spiraling arms race and its damaging effects on the economic and social development of all countries, and particularly the poorest. I; is scandalous that while two thirds of mankind live in abject poverty fabulous sums are being spent each day on the manufacture of arms and on building up arsenals of weapons for the destruction of human life.
38.	The Rwandese Government repeats its appeal that those sums should rather be devoted to increasing assistance to the least developed countries to improve the standard of living of their peoples.
39.	The increased foreign military presence in the Indian Ocean, despite the General Assembly Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)], also causes great concern. Rwanda would encourage any initiative designed to make the Indian Ocean into a zone of peace.
40.	That is why we are among those, who believe that an international conference on the Indian Ocean should be held, with the participation of representatives of the major Powers and of the littoral and hinterland countries of the Indian Ocean region, in the hope that this will make possible specific measures to make the Indian Ocean a genuine zone of peace.
41.	I should like to make some remarks about the present international economic situation, which is characterized by recession, unemployment, deterioration in the terms of trade, inflation, disorder in the international monetary system, the growing indebtedness of the developing countries and the depletion of energy resources, not to mention the food shortages which so seriously affect some parts of the world.
42.	The economic situation and the economic outlook are particularly gloomy for the developing countries. The deficit suffered by all the non-oil-producing developing countries continues to increase and according to certain experts could well reach $100 billion in 1982. At the same time, off Jul development aid is no more than 0.27 per cent of the gross national product of the wealthy countries, whereas the target decided upon during the Second United Nations Development Decade was 0.7 per cent.
43.	The result of such a situation is stagnation indeed, a slump in the economies of the developing countries, whose populations are condemned to malnutrition, sickness, poverty and deprivation. This persisting sickness in the international economic system is not a purely transitory phenomenon. It is, rather, the symptom of deep, underlying, structural imbalances, which call for bold reforms in certain important and vital areas, such as food, energy and development aid, and the reform of the international monetary system and the primary commodities system. An effective remedy for the serious international economic situation would be the active participation of all countries, and particularly the developed countries, in the restructuring of international economic relations, but, unfortunately, it must be said that the attempts made so far have been doomed to failure because of the selfishness and lack of political will of certain wealthy countries.
44.	TVvo United Nations Development Decades "have passed without achieving the targets set. Similarly, the negotiations initiated after the sixth special session of the General Assembly, which were intended to provide a new foundation for international economic relations, have not yet enabled us to glimpse the possibility of a new international economic order.
45.	the action plans which were drawn up successively at Lima, Buenos Aires, Vienna and New Delhi, in the framework of UNIDO and UNCTAD conferences, have not yet even begun to be implemented. More than a year ago the eleventh special session ci the General Assembly, which was intended to initiate the resumption of the global negotiations in the NorthSouth dialog, ended its work without having been able to reach agreement even on matters of procedure.
46.	Today, & we enter the second year of the Third United Nations Development Decade, the economic situation is deteriorating more and more for the developing countries, which are the hardest hit by the effects of the international economic crisis.
47.	In view of this list of failures and the grave dangers which threaten the world because of the inequality and injustice which are characteristic features of the present international economic 'situation, the developed countries should evince greater realism and understanding. They should realize that the future of the world cannot be built without taking into account the developing countries, which make up two thirds of mankind. On the contrary, the time is now ripe for solidarity, for cooperation based on justice and equity and for interdependence among all nations. It is high time for the developed countries to reaffirm, today even more than in the past, their political will to work in harmony with the nations of the third world to bring about a new international economic order.
48.	Rwanda, for its part, vigorously supports the continuance of the negotiations which are at present under way within the United Nations with the aim of bringing about a new type of international economic relationship. It is our belief that those negotiations should be of a comprehensive nature and should focus particularly on important issues such as development aid, energy, basic raw materials and the reform of the international monetary system. It is our sincere hope that during the present session the General Assembly will be able to remove the last of the obstacles which have hitherto stood in the way of a NorthSouth dialog, so that global negotiations may be initiated without delay.
49.	In the course of such negotiations, special attention should be paid to the least developed and landlocked countries, one of which, unfortunately, is Rwanda itself. Those countries, above and beyond the difficulties which they experience because of the present international economic situation, also have to overcome other problems which are due particularly to their enclaved location.
50.	In this connection, we were very pleased by the convening of the United Nations Conference on the Least Developed Countries, held in Plans from 1 to 14 September 1981. It is our sincere hope that the measures drawn up by that Conference with the aim of promoting the in interests of that category of countries' will be transformed into concrete action which will enable them to tackle their own specific problems.
51.	Although we welcomed the special measures adopted by the United Nations in favor of the landlocked developing countries, today, unfortunately, we can only express regret that it has taken so long for those measures to become operational. I am thinking particularly of the United Nations Special Fund for Landlocked Developing Countries, which lacks sufficient contributions fully to play the role for which it was created.
52.	Similarly, Rwanda is following very closely the negotiations taking place within the framework of the Third United Nations Conference on the Law of the Sea, although we regret the fact that certain issues have been reopened, thus impeding the work of the important Conference. My delegation would like once again to emphasize that the right of landlocked countries to access to the sea and freedom of transit through third countries should be reaffirmed and guaranteed in the international convention which will result from the negotiations on the law of the sea.
53.	Furthermore, my country welcomed the convening of the United Nations Conference on New and Renewable Sources of Energy at Nairobi from 10 to 21 August 1981. It will provide us with some food for thought as to how to pursue the search for new sources of energy.
54.	In the light of the present international economic crisis, which affects all countries but more specifically the developing countries, it is imperative that the developing countries initiate action in order to achieve collective autonomy.
55.	In this connection, the Rwandese Republic will continue to give active support to all initiatives which are designed to promote economic cooperation among the developing countries, because this is the only hope of salvation in the face of continual obstruction by the wealthy countries, which hitherto have paid very little attention to the claims of the countries of the third world regarding the establishment of a more just and equitable new international economic order.
56.	It is for this reason that Rwanda has very close links of cooperation with neighboring and fraternal countries in both regional and subregional organizations.
57.	Similarly, Rwanda considers the Lagos Plan of Action to be the vital and unanimous expression of the political will of African countries to undertake, step by step, concerted action to ensure endogenous, self-sustaining development leading between now and the year 2000 to the creation of an African common market, which would be the prelude to an integrated African economic community.
58.	Finally, we are very pleased that specific links have been established between the European Community and more than 50 countries of Africa, the Caribbean and the Pacific. Those links will undoubtedly provide a model for viable and positive cooperation between developed and developing countries.
59.	To guarantee international security, to work to promote peace, to foster economic development and to help colonized peoples to find their freedom these are all noble objectives to which the Organization has devoted itself with faith and perseverance for 36 years. My delegation is convinced that the United Nations is without any doubt the ideal framework for negotiations in which we can reconcile our differing viewpoints, resolve conflicts and develop a spirit of solidarity and interdependence among peoples despite their ideological and other differences. I should therefore like to reiterate the unshakable faith of my country in the Organization.
60.	The Rwandese Republic recognizes that the United Nations has a unique part to play in maintaining peace and justice and in the struggle to ensure the wellbeing of people throughout the world. We shall never fail to support its efforts in the search for solutions to the various problems of our time.

